Citation Nr: 0802196	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include acromioclavicular arthritis of the left 
shoulder.

2.  Entitlement to service connection for a left elbow 
disorder, claimed as tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to January 
1974 and from August 1986 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran resides within the jurisdiction of the 
Togus, Maine, RO.  In January 2006, the Board remanded the 
case for further development.


FINDING OF FACT

Resolving all doubt in the veteran's favor, his left shoulder 
and left elbow disorders originated in active service.


CONCLUSION OF LAW

Left shoulder degenerative joint disease and left elbow 
epicondylitis were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the time of a service medical examination in August 1999, 
the veteran complained of "painful shoulder joints."  Noted 
at the time was a history of intermittent bursitis with 
impingement of both shoulders, somewhat worse on the right 
than the left, for which the veteran had received symptomatic 
treatment.

In a subsequent service clinical record of November 2000, the 
veteran was heard to complain of a "minor ache" in his left 
elbow which had become somewhat worse.  According to the 
veteran, while he could perform "pull-ups," he had trouble 
picking up a milk jug and performing a "curling" motion.  
Apparently, the veteran had been treated with nonsteroidal 
anti-inflammatory medication with no improvement.  The 
clinical assessment was left elbow tendonitis versus 
cartilage injury.

At the time of a service separation examination in May 2001, 
the veteran once again complained of pain in his left elbow, 
which had been becoming more frequent.  Reportedly, the 
veteran had experienced problems with "tennis elbow" for 
approximately one year.  When questioned, the veteran 
indicated that his problem had not responded to medication, 
rest or steroid injections.  Noted at the time was the 
possibility of chronic, recalcitrant tendonitis.

The Board observes that, at the time of a VA general medical 
examination in February 2003, the veteran complained of 
continuing problems with his left shoulder.  Radiographic 
studies conducted at that time were significant for the 
presence of acromioclavicular arthritis of the left shoulder.  
The pertinent diagnoses noted were chronic bilateral shoulder 
arthralgia, with mild acromioclavicular arthritis on the 
left; and intermittent left epicondyle pain with a normal 
examination, and no functional loss or limitation.  
Significantly, at the time of the February 2003 VA general 
medical examination, the veteran apparently underwent no 
radiographic studies of his left elbow.

The veteran continued to express complaints of shoulder and 
elbow pain at the time of his October 2005 video conference 
hearing before the undersigned.

In light of the aforementioned, and given the ambiguity 
surrounding the exact nature and etiology of the veteran's 
current left shoulder and elbow problems, the Board remanded 
the appeal for a VA examination.

A May 2007 VA examination report reflects a history of 
trouble with the left elbow beginning in service in 1990.  
The veteran stated that he had gone to sick call where he was 
told he had left elbow tendonitis and given Motrin.  X-rays 
were interpreted as showing possible epicondylitis and that 
olecranon bursitis could not be excluded.  As for the left 
shoulder, the veteran reported left shoulder pain beginning 
in service in 1990.  He stated that he had gone to sick call 
where he was given Motrin.  X-rays showed moderate 
acromioclavicular joint degenerative involvement.  The 
examiner provided diagnoses of epicondylitis of the left 
elbow and arthritis and degenerative joint disease of the 
left shoulder.  The examiner then opined that the veteran's 
left elbow and left shoulder disabilities are as least as 
likely as not related to his period of active service.

Given the above, and resolving all doubt in the veteran's 
favor, the Board finds that his left shoulder and left elbow 
disorders originated in active service.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).




ORDER

Service connection for degenerative joint disease (arthritis) 
of the left shoulder is granted.

Service connection for epicondylitis of the left elbow is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


